SHIVERS, Judge.
Appellant seeks review of the Commission’s refusal to alter his Presumptive Parole Release Date (PPRD) of August 5, 1985. The record reveals the Commission, in part, aggravated Perchetti’s PPRD because he was arrested for possession of opiate. Since there is no statutory or rule authority permitting aggravation of a PPRD for a mere arrest, we reverse the Commission’s order refusing to change the PPRD to the extent the establishment of the PPRD was based on the arrest. The cause is remanded for setting of a PPRD consistent with this opinion.
REVERSED and REMANDED.
McCORD and MILLS, JJ., concur.